SIMMONS, Supernumerary Circuit Judge.
A jury heard the evidence on a plea of not guilty and convicted defendant of burglary in the second degree pursuant to an indictment therefor. The trial court fixed punishment at three years in the penitentiary. Judgment was duly entered, and this appeal in forma pauperis followed.
ON APPELLANT’S MOTION
It appears that the court reporter’s certificate to the transcript of the evidence is qualified and fails to meet the requirements of Title 7, § 827(1), Recompiled Code 1958.
*400The defendant filed his motion in this Court to reverse the judgment and remand the cause for a new trial because of such inadequate certification.
The Court remanded the cause to the trial court, under Rule 10(f), Alabama Rules of Appellate Procedure, for the purpose of determining and correcting any errors or omissions in the transcript of the trial proceeding. The trial court held a hearing after notice to the parties.
The court determined and reported to this Court after said hearing, “. that there are no errors or omissions in the transcript of the trial proceedings in said cause, and that said transcript is correct and complete.” Such judgment appears here in a certified copy of the order filed with the clerk of the Circuit Court of Calhoun County on March 5, 1976.
We will treat the transcript of the evidence, insufficiently certified by the court reporter, as full and complete.
The motion of appellant to reverse the judgment and remand the cause for a new trial because of the inadequacy of the reporter’s certificate is overruled and denied.